UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8462


GEORGE THOMAS MILTON, JR.,

                  Plaintiff - Appellant,

             v.

OFFICER WILSON; CAPTAIN A. THOMAS; LIEUTENANT                RICHSON;
MARGARET BELL, Associate Warden; OFFICER GOODEN,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:07-cv-03921-HMH)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Thomas Milton, Jr., Appellant Pro Se. Walker Heinitsh
Willcox, WILLCOX, BUYCK & WILLIAMS, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George       Thomas     Milton,       Jr.,     seeks        to    appeal        the

district court’s order dismissing his 42 U.S.C. § 1983 (2000)

complaint.         The      district       court    referred        this       case     to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The     magistrate       judge     recommended       that       summary       judgment       be

granted for the Defendants and advised Milton that failure to

file specific and timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.           Despite this warning, Milton failed to file

specific objections to the magistrate judge’s recommendation.

             The     timely       filing     of     specific       objections          to     a

magistrate       judge’s     recommendation          is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned        of     the     consequences             of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Milton

has     waived     appellate       review     by    failing       to      file       specific

objections       after    receiving        proper    notice.           Accordingly,          we

dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented       in    the       materials

before    the    court     and    argument       would    not    aid     the       decisional

process.

                                                                                    DISMISSED
                                             2